 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT COLEMAN,                                    No. 2: 17-cv-0851 KJM KJN P
12                        Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14    T. VIRGA, et al.,
15                        Defendants.
16

17            By an order filed October 11, 2018, this court ordered plaintiff to complete and return to

18   the court, within sixty days, the USM-285 forms necessary to effect service on defendant Curren.

19   That sixty days period has since passed, and plaintiff has not responded in any way to the court’s

20   order.

21            Accordingly, IT IS HEREBY RECOMMENDED that defendant Curren be dismissed.

22   See Fed. R. Civ. P. 41(b).

23            These findings and recommendations will be submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Findings and

27   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

28   /////
                                                        1
 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: May 10, 2019

 4

 5

 6

 7
     Cole851.fusm
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
